DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 11/19/2021.  The applicant(s) amended claims 2-9, 11-15, and 18-20.

Response to Arguments
Applicant's arguments with respect to claims 1, 10, and 14 have been considered but are moot in view of the new ground(s) of rejection because the arguments pertain to the newly amended limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “level of open-endedness” in claim 18 is a relative term which renders the claim indefinite. The term “level of open-endedness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear by the claims and specification what a level of open-endedness means. 

Claim Rejections - 35 USC § 103
Claims 1-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (US 20180129484 A1) in view of Dimascio et al. (US 20190188056 A1).

Regarding claim 1, Kannan teaches:
“enabling a developer of an interaction application for an enterprise to create items of content to be provided to an assistant platform for use in responses to requests of end-users” (par. 0004; ‘Examples are disclosed that relate to a development environment for designing conversational user interfaces.’; par. 0023; ‘For example, a digital personal assistant, which may take the form of a software module on a mobile 
“enabling the developer to create a general interaction model comprising sample utterances having slots, the general interaction model configured to parse the requests of the end-users to determined intents associated with the requests, wherein enabling the developer to create the general interaction model comprises providing, to the developer, an interface (‘user interface 1400’) comprising a text entry area and an invokable element that, when, invoked, [[causes an open-ended slot to be added to a phrase in the text entry area]]” (par. 0057; ‘As mentioned above with regard to FIG. 10, for a failed query, input, and/or utterance, a developer may modify a language understanding model in a way such that the failed query, input and/or utterance is less likely not to be understood. A language understanding model may be used to help accurately capture user intent and/or further define a user trigger.’ ‘For example, a developer may record sample utterances 1301 for the language understanding model via the user interface 1300. The developer may highlight words and/or phrases 1302 to associate slots 1303 (e.g. date, time, location) with the words or phrases 1302 in a sample utterance 1301 to allow the machine conversational dialog flow to detect user intents via inputs made during a machine conversation dialog flow.’; par. 0059; ‘FIG. 14 shows a user interface 1400 for assigning a language understanding model 1401 to a dialog flow 1402. In this example, a developer may select a language understanding model 1401 from one or more language understanding models and a dialog flow 1402 from one or more dialog flows to assign the language understanding model 1401 to the 
“in response to an operation by the developer in the interface, adding the phrase and the [[open-ended]] slot to the general interaction model as a new sample utterance” (par. 0058; ‘For example, in FIG. 13, selecting a “train model” user interface element 1305 may train a language understanding model to identify user intent and extract corresponding slots 1302, if any, of user input 1301. A developer may additionally test a language understanding model, in some examples, by speaking or typing a phrase and receiving an indication of slots recognized within the phrase.’; par. 0059; ‘As shown in FIG. 14, example utterances, rules, and other entities associated with the language understanding model 1401 may be visible to a developer via the example user interface to view and/or modify.’)
However, Kannan does not expressly teach an open-ended slot, as in:
“providing, to the developer, an interface comprising a text entry area and an invokable element that, when, invoked, causes an open-ended slot to be added to a phrase in the text entry area” (emphasis added)
“the open-ended slot configured to be fulfilled by clauses that include actions to be interpreted by natural language processing, such that, when the open-ended slot is filled with two or more different possible specific utterances of the end-users, the phrase including the filled open-ended slot corresponds to two or more different respective intents” and
in response to an operation by the developer in the interface, adding the phrase and the open-ended slot to the general interaction model as a new sample utterance.” (emphasis added)
In a similar field of endeavor (conversation service), Dimascio teaches:
“the open-ended slot configured to be fulfilled by clauses that include actions to be interpreted by natural language processing, such that, when the open-ended slot is filled with two or more different possible specific utterances of the end-users, the phrase including the filled open-ended slot corresponds to two or more different respective intents” (par. 0018; ‘At block 204 of the method 200, computer-executable instructions of one or more natural language modules 108 may be executed to generate a collection of example utterances 110 for each intent 106.’ ‘For instance, for a GET intent without an element, corresponding example utterances may include “what are . . . ,” “give me all the . . . ,” or the like. As another non-limiting example, for a GET intent with an element, corresponding example utterances may include “what is . . . ,” “tell me . . . ,” or the like. As additional non-limiting examples, an example utterance for a DELETE intent may begin with the term “delete” and an example utterance for a POST intent may begin with the term “add.” It should be appreciated that the above examples of intents and corresponding example utterances are merely illustrative and not exhaustive.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kannan’s interface used to modify utterances associated with language understanding models by incorporating Dimascio’s example utterances for corresponding intents in order to generate a collection of example utterances for each intent. (Dimascio: par. 0018)

Regarding claim 2 (dep. on claim 1), the combination of Kannan in view of Dimascio further teaches:
“the invokable element comprises a clickable graphic icon” (Kannan: par. 0059; ‘FIG. 14 shows a user interface 1400 for assigning a language understanding model 1401 to a dialog flow 1402.’ The interface has multiple clickable graphic icons.).

Regarding claim 3 (dep. on claim 1), the combination of Kannan in view of Dimascio further teaches:
“providing, to the developer, a second interface comprising a list of phrase variations corresponding to an intent” (Dimascio: par. 0018; ‘For instance, for a GET intent without an element, corresponding example utterances may include “what are . . . ,” “give me all the . . . ,” or the like. As another non-limiting example, for a GET intent with an element, corresponding example utterances may include “what is . . . ,” “tell me . . . ,” or the like. As additional non-limiting examples, an example utterance for a DELETE intent may begin with the term “delete” and an example utterance for a POST intent may begin with the term “add.” It should be appreciated that the above examples of intents and corresponding example utterances are merely illustrative and not exhaustive.’).

Regarding claim 4 (dep. on claim 1), the combination of Kannan in view of Dimascio further teaches:
an abstract characterization of requests, such that the new sample utterance cannot be mapped directly to specific content without parsing and interpretation of each specific utterance filling the open-ended slots” (Dimascio: par. 0018; ‘For instance, for a GET intent without an element, corresponding example utterances may include “what are . . . ,” “give me all the . . . ,” or the like. As another non-limiting example, for a GET intent with an element, corresponding example utterances may include “what is . . . ,” “tell me . . . ,” or the like.’).

Regarding claim 5 (dep. on claim 3), the combination of Kannan in view of Dimascio further teaches:
“a second invokable element that, when invoked, causes a new phrase variation corresponding to the intent to be added to the general interaction model” (Kannan: par. 0059; ‘As shown in FIG. 14, example utterances, rules, and other entities associated with the language understanding model 1401 may be visible to a developer via the example user interface to view and/or modify.’).

Regarding claim 6 (dep. on claim 1), the combination of Kannan in view of Dimascio further teaches:
“providing, to the developer, a second interface comprising a second text entry area configured to receive spoken response phrases to be spoken by voice assistant devices” (Kannan: par. 0049; ‘For example, as shown in steps 705 and 710 of FIG. 7, a developer can provide responses for fallback (default), audio only (e.g. for in-vehicle use), distracted (e.g. for mobile use), full attention (e.g. for desktop/laptop use), limited 

Regarding claim 7 (dep. on claim 6), the combination of Kannan in view of Dimascio further teaches:
“one or more second invokable elements that, when invoked, initiate a process in which respective audio effects are added to a highlighted portion of a spoken phrase in the second text area” (Kannan: par. 0045; ‘The preview of a dialog flow state shown in the reactive canvas preview 310 may take any suitable digital context and hardware device context as specified by the developer, including audio contexts (e.g. by presenting audio-only previews as well as audio/visual previews).’; par. 0057; ‘The developer may highlight words and/or phrases 1302 to associate slots 1303 (e.g. date, time, location) with the words or phrases 1302 in a sample utterance 1301 to allow the machine conversational dialog flow to detect user intents via inputs made during a machine conversation dialog flow.’ Audio effects are well-known in the art. Kannan in view of Dimascio is capable of providing some kind of audio feedback for the highlighted words/phrases.).

Regarding claim 8 (dep. on claim 6), the combination of Kannan in view of Dimascio further teaches:
“a second invokable element that, when invoked, causes display of a code representation of a spoken phrase in the second text entry area, wherein the code representation comprises code indicating one or more audio effects added to the spoken phrase” (Kannan: par. 0045; ‘The preview of a dialog flow state shown in the reactive canvas preview 310 may take any suitable digital context and hardware device context as specified by the developer, including audio contexts (e.g. by presenting audio-only previews as well as audio/visual previews).’; par. 0057; ‘The developer may highlight words and/or phrases 1302 to associate slots 1303 (e.g. date, time, location) with the words or phrases 1302 in a sample utterance 1301 to allow the machine conversational dialog flow to detect user intents via inputs made during a machine conversation dialog flow.’ Audio effects are well-known in the art. Kannan in view of Dimascio is capable of providing some kind of audio feedback for the highlighted words/phrases.).

Regarding claim 9 (dep. on claim 8), the combination of Kannan in view of Dimascio further teaches:
“speech synthesis markup language code” (Kannan: par. 0050; ‘Further, in some examples the preview region may support text-to-speech so that a developer may actually hear how a conversation sounds.’ Speech synthesis markup language code is well-known in the art.).

Regarding claim 10, Kannan teaches:
“An apparatus comprising a processor, and a memory storing instructions executable by the processor to perform operations comprising” (par. 0066; ‘  The logic subsystem may include one or more processors configured to execute software instructions.’);
ing a first utterance comprising a first phrase and a first slot expression” (par. 0057; ‘For example, a developer may record sample utterances 1301 for the language understanding model via the user interface 1300. The developer may highlight words and/or phrases 1302 to associate slots 1303 (e.g. date, time, location) with the words or phrases 1302 in a sample utterance 1301 to allow the machine conversational dialog flow to detect user intents via inputs made during a machine conversation dialog flow.’);
“receiving a second utterance comprising the first phrase and a second slot expression that is different from the first slot expression” (par. 0057; ‘For example, a developer may record sample utterances 1301 for the language understanding model via the user interface 1300. The developer may highlight words and/or phrases 1302 to associate slots 1303 (e.g. date, time, location) with the words or phrases 1302 in a sample utterance 1301 to allow the machine conversational dialog flow to detect user intents via inputs made during a machine conversation dialog flow.’);
“the first utterance and the second utterance having been derived by an assistant platform from requests of end-users of interaction assistants” (par. 0029; ‘ The agent definition may be configured for a specific operating and/or device context, (e.g. a bot, personal assistant, or other computing device interface), or may be configured to execute in multiple different contexts, e.g. by including in the schema input and output options for each of the multiple different contexts at relevant states in the conversation flow.’);
“applying the first utterance and the second utterance to a sample utterance in a general interaction model to determine a first intent corresponding to the first utterance and a second intent corresponding to the second utterance, wherein the second intent is different from the first intent and is applicable in a second domain that is different from a first domain in which the first intent is applicable” (par. 0027; ‘When authoring a machine conversation dialog flow, a developer may specify various information for the flow, such as information regarding a domain, one or more intents associated with the domain, one or more slots for a domain-intent pair, one or more states for an intent, transitions between states, and response templates for the flow.’; par. 0058; ‘For example, in FIG. 13, selecting a “train model” user interface element 1305 may train a language understanding model to identify user intent and extract corresponding slots 1302, if any, of user input 1301. A developer may additionally test a language understanding model, in some examples, by speaking or typing a phrase and receiving an indication of slots recognized within the phrase.’), and
“forwarding the first intent and the second intent to one or more interaction applications configured to interpret the first intent and the second intent to find items of content for use in providing responses to future requests of the end users” (par. 0035; ‘For example, response strings (and presentation modes for the response strings) may be selected from responses database 148. The language generation engine 136 may be used to generate one or more human-readable responses, which may be used in connection with a given domain-intent-slot configuration (e.g., based on inputs 150, 152 and 154).’).
However, Kannan does not expressly teach:
in code representing the general interaction model, the sample utterance, wherein the sample utterance comprises the first phrase and an open-ended slot.”
In a similar field of endeavor (conversation service), Dimascio teaches:
“the general interaction model comprising, in code representing the general interaction model, the sample utterance, wherein the sample utterance comprises the first phrase and an open-ended slot” (par. 0018; ‘At block 204 of the method 200, computer-executable instructions of one or more natural language modules 108 may be executed to generate a collection of example utterances 110 for each intent 106.’ ‘For instance, for a GET intent without an element, corresponding example utterances may include “what are . . . ,” “give me all the . . . ,” or the like. As another non-limiting example, for a GET intent with an element, corresponding example utterances may include “what is . . . ,” “tell me . . . ,” or the like. As additional non-limiting examples, an example utterance for a DELETE intent may begin with the term “delete” and an example utterance for a POST intent may begin with the term “add.” It should be appreciated that the above examples of intents and corresponding example utterances are merely illustrative and not exhaustive.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kannan’s language understanding models by incorporating Dimascio’s methods of generating conversation models in order to recognize multiple different utterances for a given intent. 

claim 11 (dep. on claim 10), the combination of Kannan in view of Dimascio further teaches:
“performing natural language processing on the first slot expression and the second slot expression” (Dimascio: par. 0018; ‘At block 204 of the method 200, computer-executable instructions of one or more natural language modules 108 may be executed to generate a collection of example utterances 110 for each intent 106.’).

Regarding claim 12 (dep. on claim 11), the combination of Kannan in view of Dimascio further teaches:
“performing at least one of key word extraction or sentiment analysis on the first slot expression and the second slot expression” (Dimascio: par. 0011; ‘In this example, “forecast/daily/3day” may be the resource, “30075:4:US” may be the specific element, and GET may be the verb.’).

Regarding claim 13 (dep. on claim 10), the combination of Kannan in view of Dimascio further teaches:
“at least one of the first slot expression or the second slot expression comprises a verb” (Dimascio: par. 0011; ‘In this example, “forecast/daily/3day” may be the resource, “30075:4:US” may be the specific element, and GET may be the verb.’).

Regarding claim 14, Kannan teaches:
“storing content configured to be used by an interaction applications in generating responses to requests from users of interaction assistants” (par. 0004; 
“wherein the content comprises a sample utterance” (par. 0057; ‘As mentioned above with regard to FIG. 10, for a failed query, input, and/or utterance, a developer may modify a language understanding model in a way such that the failed query, input and/or utterance is less likely not to be understood.’),
“accessing a general interaction model” (par. 0057; ‘As mentioned above with regard to FIG. 10, for a failed query, input, and/or utterance, a developer may modify a language understanding model in a way such that the failed query, input and/or utterance is less likely not to be understood. A language understanding model may be used to help accurately capture user intent and/or further define a user trigger.’),
“determining that the sample utterance does not correspond to an existing sample utterance pattern of the general interaction model” (par. 0053; ‘The Error List window 1050 at the bottom of editing user interface 205 may display a list of user queries, inputs and/or utterances that failed. A developer may, for example, select a failed query, input and/or utterance that failed and modify the language understanding model in a way such that the failed query, input and/or utterance is understood.’),
“based on determining that the sample utterance does not correspond to an existing sample utterance pattern, providing, to a user, a recommendation to add a new sample utterance pattern to the general interaction model” (par. 0053; ‘The Error List window 1050 at the bottom of editing user interface 205 may display a list of user queries, inputs and/or utterances that failed. A developer may, for example, select a failed query, input and/or utterance that failed and modify the language understanding model in a way such that the failed query, input and/or utterance is understood.’; par. 0059; ‘As shown in FIG. 14, example utterances, rules, and other entities associated with the language understanding model 1401 may be visible to a developer via the example user interface to view and/or modify.’),
“adding the new sample utterance pattern to the general interaction model” (par. 0059; ‘As shown in FIG. 14, example utterances, rules, and other entities associated with the language understanding model 1401 may be visible to a developer via the example user interface to view and/or modify.’) and 
“providing an interaction application for use in responding to intents and slot information received from assistant platforms based on requests from users of interaction assistants” (par. 0057; ‘The developer may highlight words and/or phrases 1302 to associate slots 1303 (e.g. date, time, location) with the words or phrases 1302 in a sample utterance 1301 to allow the machine conversational dialog flow to detect user intents via inputs made during a machine conversation dialog flow.’; par. 0060; ‘FIG. 15A illustrates the dialog flow adapted to a mobile device 1500 with which a user can provide text or speech input in order to order food or book a space at Café du Chat through the use of a bot. FIG. 15B shows the same dialog flow adapted to a desktop computing device 1510, allowing for a more elaborate user interface.’);;
wherein the new sample utterance pattern comprises a phrase and an [[open-ended]] slot, wherein the new sample utterance pattern encompasses two or more different possible specific utterances of end-users, the two or more different possible specific utterances being applicable to requests corresponding to two or more different intents, and wherein the sample utterance corresponds to the new sample utterance pattern having a specific clause inserted in the [[open-ended]] slot” (par. 0041; ‘For example, a developer may create a user trigger to define the user voice commands configured to initiate the machine conversation in runtime. In some examples, a set of slots (e.g. date, location, time) may capture entities from voice commands that may be stored as parameters to define the user trigger.’; par. 0057; ‘‘For example, a developer may record sample utterances 1301 for the language understanding model via the user interface 1300. The developer may highlight words and/or phrases 1302 to associate slots 1303 (e.g. date, time, location) with the words or phrases 1302 in a sample utterance 1301 to allow the machine conversational dialog flow to detect user intents via inputs made during a machine conversation dialog flow.’; par. 0058; ‘In some examples, to predict whether expected user utterances will be identified and understood, a developer may train and test a language understanding model.’).
However, Kannan does not expressly teach an open-ended slot, as in:
“wherein the new sample utterance pattern comprises a phrase and an open-ended slot, wherein the new sample utterance pattern encompasses two or more different possible specific utterances of end-users, the two or more different possible specific utterances being applicable to requests corresponding to two or more different intents, and wherein the sample utterance corresponds to the new sample utterance pattern having a specific clause inserted in the open-ended slot” (emphasis added)
In a similar field of endeavor (conversation service), Dimascio teaches:
“wherein the new sample utterance pattern comprises a phrase and an open-ended slot, wherein the new sample utterance pattern encompasses two or more different possible specific utterances of end-users, the two or more different possible specific utterances being applicable to requests corresponding to two or more different intents, and wherein the sample utterance corresponds to the new sample utterance pattern having a specific clause inserted in the open-ended slot” (par. 0018; ‘At block 204 of the method 200, computer-executable instructions of one or more natural language modules 108 may be executed to generate a collection of example utterances 110 for each intent 106.’ ‘For instance, for a GET intent without an element, corresponding example utterances may include “what are . . . ,” “give me all the . . . ,” or the like. As another non-limiting example, for a GET intent with an element, corresponding example utterances may include “what is . . . ,” “tell me . . . ,” or the like. As additional non-limiting examples, an example utterance for a DELETE intent may begin with the term “delete” and an example utterance for a POST intent may begin with the term “add.” It should be appreciated that the above examples of intents and corresponding example utterances are merely illustrative and not exhaustive.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kannan’s interface used to modify utterances associated with language understanding models by incorporating Dimascio’s example utterances 

Regarding claim 15 (dep. on claim 14), the combination of Kannan in view of Dimascio further teaches:
“breaking down the sample utterance into individual words” (Kannan: par. 0057; ‘The developer may highlight words and/or phrases 1302 to associate slots 1303 (e.g. date, time, location) with the words or phrases 1302 in a sample utterance 1301 to allow the machine conversational dialog flow to detect user intents via inputs made during a machine conversation dialog flow.’; and
“generating the new sample utterance pattern by adjoining the open-ended slot to a set of one or more initial words of the sample utterance or to a set of one or more final words of the sample utterance” (Dimascio: par. 0018; ‘At block 204 of the method 200, computer-executable instructions of one or more natural language modules 108 may be executed to generate a collection of example utterances 110 for each intent 106.’ ‘For instance, for a GET intent without an element, corresponding example utterances may include “what are . . . ,” “give me all the . . . ,” or the like. As another non-limiting example, for a GET intent with an element, corresponding example utterances may include “what is . . . ,” “tell me . . . ,” or the like.’).

Regarding claim 18 (dep. on claim 15), the combination of Kannan in view of Dimascio further teaches:
selecting the set or one or more initial words or the set of one or more final words based on a level of open-endedness of the set of one or more initial words or the set or one or more final words” (Dimascio: par. 0012; ‘Further, utterance examples may be determined for each intent using, for example, a (verb, resource, element) tuple of the endpoint. In example embodiments, an utterance example may include an action and an object. As a non-limiting example, an utterance example for the intent “GET” where the utterance example object is a resource name may be “what is the 3-day daily forecast?”’).

Regarding claim 19 (dep. on claim 15), the combination of Kannan in view of Dimascio further teaches:
“selecting the set or one or more initial words or the set of one or more final words based on parts of speech of the set of one or more initial words or the set of one or more final words” (Dimascio: par. 0012; ‘Further, utterance examples may be determined for each intent using, for example, a (verb, resource, element) tuple of the endpoint. In example embodiments, an utterance example may include an action and an object. As a non-limiting example, an utterance example for the intent “GET” where the utterance example object is a resource name may be “what is the 3-day daily forecast?”’).

Regarding claim 20 (dep. on claim 14), the combination of Kannan in view of Dimascio further teaches:
providing the recommendation using a machine learning model trained to recognize correlations between sample utterance patterns and vertical industries” (Dimascio:: par. 0020; ‘A corresponding example utterance in which the object portion is a resource name may be “what is the 3-day daily forecast?” A corresponding example utterance in which the object portion is a synonym for the resource name may be “what is the weather like over the next 3 days?” As another non-limiting example, an example utterance in which the object portion is a resource name as well as a field in the output message may be “what is the 3-day daily forecast temperature” or “what is the 3-day daily forecast precipitation” or “what is the 3-day daily wind speed” or the like.’).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658